
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3.3


ULTRATECH STEPPER, INC.
1993 STOCK OPTION/STOCK ISSUANCE PLAN
(Amended and Restated as of March 14, 2001)



ARTICLE ONE

GENERAL


    I.  PURPOSE OF THE PLAN  

    This 1993 Stock Option/Stock Issuance Plan ("Plan") is intended to promote
the interests of Ultratech Stepper, Inc., a Delaware corporation (the
"Corporation"), by providing (i) key employees (including officers) of the
Corporation (or its parent or subsidiary corporations) who are responsible for
the management, growth and financial success of the Corporation (or its parent
or subsidiary corporations), (ii) the non-employee members of the Corporation's
Board of Directors and (iii) independent consultants and other advisors who
provide valuable services to the Corporation (or its parent or subsidiary
corporations) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in the service of the Corporation (or its parent or
subsidiary corporations).

    A.  The Plan became effective on September 29, 1993, the date on which the
shares of the Corporation's Common Stock were registered under Section 12(g) of
the Securities Exchange Act of 1934, as amended (the "1934 Act"). Such date is
hereby designated as the Effective Date for the Plan.

    B.  This Plan shall serve as the successor to the Corporation's existing
1993 Stock Option and 1993 Stock Issuance Plans (the "Predecessor Plans"), and
no further option grants or share issuances shall be made under the Predecessor
Plans from and after the Effective Date of this Plan. All outstanding stock
options and unvested share issuances under the Predecessor Plans on the
Effective Date are hereby incorporated into this Plan and shall accordingly be
treated as outstanding stock options and unvested share issuances under this
Plan. However, each outstanding option grant and unvested share issuance so
incorporated shall continue to be governed solely by the express terms and
conditions of the instrument evidencing such grant or issuance, and no provision
of this Plan shall be deemed to affect or otherwise modify the rights or
obligations of the holders of such incorporated options with respect to their
acquisition of shares of Common Stock thereunder. All unvested shares of Common
Stock outstanding under the Predecessor Plans on the Effective Date shall
continue to be governed solely by the express terms and conditions of the
instruments evidencing such issuances, and no provision of this Plan shall be
deemed to affect or modify the rights or obligations of the holders of such
unvested shares.

    II.  DEFINITIONS  

    A. For purposes of the Plan, the following definitions shall be in effect:

    Board: the Corporation's Board of Directors.

    Code: the Internal Revenue Code of 1986, as amended.

    Committee: the committee of two (2) or more non-employee Board members
appointed by the Board to administer the Plan.

    Common Stock: shares of the Corporation's common stock.

--------------------------------------------------------------------------------

    Change in Control: a change in ownership or control of the Corporation
effected through either of the following transactions:

    a.  any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation's outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation's stockholders; or

    b.  there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more proxy contests for the election of
Board members, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.

    Corporate Transaction: any of the following stockholder-approved
transactions to which the Corporation is a party:

    a.  a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Corporation is incorporated,

    b.  the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or

    c.  any reverse merger in which the Corporation is the surviving entity but
in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities are
transferred to person or persons different from the persons holding those
securities immediately prior to such merger.

    Employee: an individual who performs services while in the employ of the
Corporation or one or more parent or subsidiary corporations, subject to the
control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.

    Fair Market Value: the Fair Market Value per share of Common Stock
determined in accordance with the following provisions:

    a.  If the Common Stock is not at the time listed or admitted to trading on
any national stock exchange but is traded on the Nasdaq National Market, the
Fair Market Value shall be the closing selling price per share on the date in
question, as such price is reported by the National Association of Securities
Dealers on the Nasdaq National Market or any successor system. If there is no
reported closing selling price for the Common Stock on the date in question,
then the closing selling price on the last preceding date for which such
quotation exists shall be determinative of Fair Market Value.

    b.  If the Common Stock is at the time listed or admitted to trading on any
national stock exchange, then the Fair Market Value shall be the closing selling
price per share on the date in question on the exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists.

2

--------------------------------------------------------------------------------

    Hostile Take-Over: the acquisition, directly or indirectly, by any person or
related group of persons (other than the Corporation or a person that directly
or indirectly controls, is controlled by, or is under common control with, the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation's stockholders which
the Board does not recommend such stockholders to accept.

    Optionee: any person to whom an option is granted under the Discretionary
Option Grant or Automatic Option Grant Program in effect under the Plan.

    Participant: any person who receives a direct issuance of Common Stock under
the Stock Issuance Program in effect under the Plan.

    Plan Administrator: the Committee in its capacity as the administrator of
the Plan.

    Permanent Disability or Permanently Disabled: the inability of the Optionee
or the Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of twelve (12) months or more.

    Service: the performance of services on a periodic basis to the Corporation
(or any parent or subsidiary corporation) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant or
advisor, except to the extent otherwise specifically provided in the applicable
stock option or stock issuance agreement.

    Take-Over Price: the greater of (a) the Fair Market Value per share of
Common Stock on the date the option is surrendered to the Corporation in
connection with a Hostile Take-Over or (b) the highest reported price per share
of Common Stock paid by the tender offeror in effecting such Hostile Take-Over.
However, if the surrendered option is an Incentive Option, the Take-Over Price
shall not exceed the clause (a) price per share.

    B.  The following provisions shall be applicable in determining the parent
and subsidiary corporations of the Corporation:

    Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a parent of
the Corporation, provided each such corporation in the unbroken chain (other
than the Corporation) owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

    Each corporation (other than the Corporation) in an unbroken chain of
corporations which begins with the Corporation shall be considered to be a
subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

    III.  STRUCTURE OF THE PLAN  

    A.  Stock Programs.  The Plan shall be divided into three separate
components: the Discretionary Option Grant Program specified in Article Two, the
Automatic Option Grant Program specified in Article Three and the Stock Issuance
Program specified in Article Four. Under the Discretionary Option Grant Program,
eligible individuals may, at the discretion of the Plan Administrator, be
granted options to purchase shares of Common Stock in accordance with the
provisions of Article Two. Under the Automatic Option Grant Program,
non-employee Board members will receive a series of automatic option grants over
their period of continued Board

3

--------------------------------------------------------------------------------

service to purchase shares of Common Stock in accordance with the provisions of
Article Three. Under the Stock Issuance Program, eligible individuals may be
issued shares of Common Stock directly, either through the immediate purchase of
such shares at Fair Market Value at the time of issuance or as a bonus tied to
the performance of services or the Corporation's attainment of financial
objectives, without any cash payment required of the recipient.

    B.  General Provisions.  Unless the context clearly indicates otherwise, the
provisions of Articles One and Five shall apply to the Discretionary Option
Grant Program, the Automatic Option Grant Program and the Stock Issuance Program
and shall accordingly govern the interests of all individuals under the Plan.

    IV.  ADMINISTRATION OF THE PLAN  

    A.  Both the Discretionary Option Grant Program and the Stock Issuance
Program shall be administered by a committee ("Committee") of two or more
non-employee Board members. Members of the Committee shall serve for such period
of time as the Board may determine and shall be subject to removal by the Board
at any time.

    B.  The Committee as Plan Administrator shall have full power and authority
(subject to the express provisions of the Plan) to establish rules and
regulations for the proper administration of the Discretionary Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of such programs and any outstanding option
grants or stock issuances thereunder as it may deem necessary or advisable.
Decisions of the Plan Administrator shall be final and binding on all parties
who have an interest in the Discretionary Option Grant or Stock Issuance Program
or any outstanding option or share issuance thereunder.

    C.  Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the express terms and conditions of
Article Three, and the Committee as Plan Administrator shall exercise no
discretionary functions with respect to option grants made pursuant to that
program.

    V.  OPTION GRANTS AND STOCK ISSUANCES  

    A.  The persons eligible to participate in the Discretionary Option Grant
Program under Article Two or the Stock Issuance Program under Article Four shall
be limited to the following:

    1.  officers and other key employees of the Corporation (or its parent or
subsidiary corporations) who render services which contribute to the management,
growth and financial success of the Corporation (or its parent or subsidiary
corporations);

    2.  non-employee members of the Board; and

    3.  those independent consultants or other advisors who provide valuable
services to the Corporation (or its parent or subsidiary corporations).

    B.  The Plan Administrator shall have full authority to determine, (I) with
respect to the option grants made under the Discretionary Option Grant Program,
which eligible individuals are to receive option grants, the time or time when
such grants are to be made, the number of shares to be covered by each such
grant, the status of the granted option as either an incentive stock option
("Incentive Option") which satisfies the requirements of Section 422 of the Code
or a non-statutory option not intended to meet such requirements, the time or
times at which each granted option is to become exercisable and the maximum term
for which the option may remain outstanding and (II), with respect to stock
issuances under the Stock Issuance Program, the number of shares to be issued to
each Participant, the vesting schedule (if any) to be applicable to the issued
shares, and the consideration to be paid by the individual for such shares.

4

--------------------------------------------------------------------------------

    VI.  STOCK SUBJECT TO THE PLAN  

    A.  Shares of Common Stock shall be available for issuance under the Plan
and shall be drawn from either the Corporation's authorized but unissued shares
of Common Stock or from reacquired shares of Common Stock, including shares
repurchased by the Corporation on the open market. Subject to the automatic
share increase provisions of Section VI. B. of this Article One, the maximum
number of shares of Common Stock reserved for issuance over the term of the Plan
shall be limited to 6,126,229 shares1. Such share reserve includes (i) the
initial number of shares incorporated into this Plan from the Predecessor Plans
on the Effective Date, (ii) an additional 600,000-share increase authorized by
the Board on March 21, 1996 and approved by the stockholders at the 1996 Annual
Stockholders Meeting, (iii) an additional 277,239 shares attributable to the
automatic annual share increase for fiscal 1996 which was effected on January 2,
1996, (iv) an additional 284,346 shares attributable to the automatic annual
share increase for fiscal 1997 which was effected on January 2, 1997, (v) an
additional 450,000 shares authorized by the Board on March 18, 1997 and approved
by the stockholders at the 1997 Annual Meeting, (vi) an additional 291,008
shares attributable to the automatic annual share increase for fiscal 1998 which
was effected on January 2, 1998, (vii) an additional 295,480 shares attributable
to the automatic annual share increase for fiscal 1999 which was effected on
January 4, 1999, and (viii) an additional 299,490 shares attributable to the
automatic annual share increase for fiscal 2000 which was effected on January 3,
2000. The share reserve in effect from time to time under the Plan shall be
subject to periodic adjustment in accordance with the provisions of this Section
VI. To the extent one or more outstanding options under the Predecessor Plans
which have been incorporated into this Plan are subsequently exercised, the
number of shares issued with respect to each such option shall reduce, on a
share-for-share basis, the number of shares available for issuance under this
Plan.

--------------------------------------------------------------------------------

1All figures have been adjusted to reflect the 2:1 stock split the Corporation
effected May 10, 1995.

    B.  The number of shares of Common Stock available for issuance under the
Plan shall automatically increase on the first trading day of January of each
calendar year, beginning with calendar year 2002 and continuing through calendar
year 2006, by an amount equal to four percent (4%) of the total number of shares
of Common Stock outstanding on the last trading day of the calendar year
immediately preceding the calendar year of each such share increase, but in no
event shall any such annual increase exceed 1,700,000 shares.

    C.  In no event may the aggregate number of shares of Common Stock for which
any one individual participating in the Plan may be granted stock options,
separately-exercisable stock appreciation rights and direct stock issuances
exceed 400,000 shares per fiscal year, beginning with the 1995 fiscal year.
However, for the fiscal year in which an individual receives his or her initial
stock option grant or direct stock issuance under the Plan, the limit shall be
increased to 600,000 shares. Such limitations shall be subject to adjustment
from time to time in accordance with the provisions of this Section VI.

    D.  Should one or more outstanding options under this Plan (including
outstanding options under the Predecessor Plans incorporated into this Plan)
expire or terminate for any reason prior to exercise in full (including any
option cancelled in accordance with the cancellation-regrant provisions of
Section IV of Article Two of the Plan), then the shares subject to the portion
of each option not so exercised shall be available for subsequent issuance under
the Plan. Unvested shares issued under the Plan and subsequently repurchased by
the Corporation, at the original exercise or issue price paid per share,
pursuant to the Corporation's repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. Shares
subject to any option or portion thereof surrendered

5

--------------------------------------------------------------------------------

or cancelled in accordance with Section V of Article Two shall reduce on a
share-for-share basis the number of shares of Common Stock available for
subsequent issuance under the Plan. In addition, should the exercise price of an
outstanding option under the Plan (including any option incorporated from the
Predecessor Plans) be paid with shares of Common Stock or should shares of
Common Stock otherwise issuable under the Plan be withheld by the Corporation in
satisfaction of the withholding taxes incurred in connection with the exercise
of an outstanding option under the Plan or the vesting of a direct share
issuance made under the Plan, then the number of shares of Common Stock
available for issuance under the Plan shall be reduced by the gross number of
shares for which the option is exercised or which vest under the share issuance,
and not by the net number of shares of Common Stock actually issued to the
holder of such option or share issuance.

    E.  Should any change be made to the Common Stock issuable under the Plan by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the maximum number and/or class of
securities for which any one person may be granted stock options, separately
exercisable stock appreciations rights and direct stock issuances under this
Plan per calendar year, (iii) the number and/or class of securities for which
automatic option grants are to be subsequently made per eligible non-employee
Board member under the Automatic Option Grant Program, (iv) the number and/or
class of securities and price per share in effect under each option outstanding
under either the Discretionary Option Grant or Automatic Option Grant Program
and (v) the number and/or class of securities and price per share in effect
under each outstanding option incorporated into this Plan from the Predecessor
Plans. Such adjustments to the outstanding options are to be effected in a
manner which shall preclude the enlargement or dilution of rights and benefits
under such options. The adjustments determined by the Plan Administrator shall
be final, binding and conclusive.


ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM


    I.  TERMS AND CONDITIONS OF OPTIONS  

    Options granted pursuant to the Discretionary Option Grant Program shall be
authorized by action of the Plan Administrator and may, at the Plan
Administrator's discretion, be either Incentive Options or non-statutory
options. Individuals who are not Employees of the Corporation or its parent or
subsidiary corporations may only be granted non-statutory options. Each granted
option shall be evidenced by one or more instruments in the form approved by the
Plan Administrator; provided, however, that each such instrument shall comply
with the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.

    A.  Option Price.  

    1.  The option price per share shall be fixed by the Plan Administrator and
shall in no event be less than one hundred percent (100%) of the fair market
value of such Common Stock on the grant date.

    2.  The option price shall become immediately due upon exercise of the
option and, subject to the provisions of Section I of Article Four and the
instrument evidencing the grant, shall be payable in one of the following
alternative forms specified below:

•full payment in cash or check drawn to the Corporation's order; or

6

--------------------------------------------------------------------------------

•full payment in shares of Common Stock held for the requisite period necessary
to avoid a charge to the Corporation's earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date (as such term is defined
below); or

•full payment in a combination of shares of Common Stock held for the requisite
period necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date and cash
or check drawn to the Corporation's order; or

•full payment through a broker-dealer sale and remittance procedure pursuant to
which the Optionee (I) shall provide irrevocable written instructions to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate option
price payable for the purchased shares plus all applicable Federal and State
income and employment taxes required to be withheld by the Corporation in
connection with such purchase and (II) shall provide written directives to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale transaction.

    For purposes of this subparagraph (2), the Exercise Date shall be the date
on which written notice of the option exercise is delivered to the Corporation.
Except to the extent the sale and remittance procedure is utilized in connection
with the exercise of the option, payment of the option price for the purchased
shares must accompany such notice.

    B.  Term and Exercise of Options.  Each option granted under this
Discretionary Option Grant Program shall be exercisable at such time or times
and during such period as is determined by the Plan Administrator and set forth
in the instrument evidencing the grant. No such option, however, shall have a
maximum term in excess of ten (10) years from the grant date.

    C.  Limited Transferability.  During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the Optionee's death. However, non-statutory options may, in
connection with the Optionee's estate plan, be assigned in whole or in part
during the Optionee's lifetime to one or more members of the Optionee's
immediate family or to a trust established exclusively for one or more such
family members. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.

    D.  Termination of Service.  

    1.  The following provisions shall govern the exercise period applicable to
any outstanding options held by the Optionee at the time of cessation of Service
or death.

•Should an Optionee cease Service for any reason (including death or Permanent
Disability) while holding one or more outstanding options under this
Article Two, then none of those options shall (except to the extent otherwise
provided pursuant to subparagraph D.(3) below) remain exercisable for more than
a thirty-six (36)-month period (or such shorter period determined by the Plan
Administrator and set forth in the instrument evidencing the grant) measured
from the date of such cessation of Service.

7

--------------------------------------------------------------------------------

•Any option held by the Optionee under this Article Two and exercisable in whole
or in part on the date of his or her death may be subsequently exercised by the
personal representative of the Optionee's estate or by the person or persons to
whom the option is transferred pursuant to the Optionee's will or in accordance
with the laws of descent and distribution. Such exercise, however, must occur
prior to the earlier of (i) the first anniversary of the date of the Optionee's
death or (ii) the specified expiration date of the option term. Upon the
occurrence of the earlier event, the option shall terminate.

•Under no circumstances shall any such option be exercisable after the specified
expiration date of the option term.

•During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of shares (if any) in which
the Optionee is vested at the time of his or her cessation of Service. Upon the
expiration of the limited post-Service exercise period or (if earlier) upon the
specified expiration date of the option term, each such option shall terminate
and cease to be outstanding with respect to any vested shares for which the
option has not otherwise been exercised. However, each outstanding option shall,
immediately upon the Optionee's cessation of Service for any reason, terminate
and cease to be outstanding with respect to any shares for which the option is
not otherwise at that time exercisable or in which the Optionee is not otherwise
at that time vested.

•Should (i) the Optionee's Service be terminated for misconduct (including, but
not limited to, any act of dishonesty, willful misconduct, fraud or
embezzlement) or (ii) the Optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Corporation or its parent or
subsidiary corporations, then in any such event all outstanding options held by
the Optionee under this Article Two shall terminate immediately and cease to be
outstanding.

    2.  The Plan Administrator shall have complete discretion, exercisable
either at the time the option is granted or at any time while the option remains
outstanding, to permit one or more options held by the Optionee under this
Article Two to be exercised, during the limited post-Service exercise period
applicable under subparagraph (1) above, not only with respect to the number of
vested shares of Common Stock for which each such option is exercisable at the
time of the Optionee's cessation of Service but also with respect to one or more
subsequent installments of the option shares in which the Optionee would have
otherwise vested had such cessation of Service not occurred.

    3.  The Plan Administrator shall also have full power and authority to
extend the period of time for which the option is to remain exercisable
following the Optionee's cessation of Service or death from the limited period
in effect under subparagraph (1) above to such greater period of time as the
Plan Administrator shall deem appropriate. In no event, however, shall such
option be exercisable after the specified expiration date of the option term.

    E.  Stockholder Rights.  

    An Optionee shall have no stockholder rights with respect to any shares
covered by the option until such individual shall have exercised the option and
paid the option price for the purchased shares.

8

--------------------------------------------------------------------------------

    F.  Repurchase Rights.  

    The shares of Common Stock acquired upon the exercise of any Article Two
option grant may be subject to repurchase by the Corporation in accordance with
the following provisions:

    (a) The Plan Administrator shall have the discretion to authorize the
issuance of unvested shares of Common Stock under this Article Two. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase any or all of those unvested shares at the option
price paid per share. The terms and conditions upon which such repurchase right
shall be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the instrument evidencing such
repurchase right.

    (b) All of the Corporation's outstanding repurchase rights under this
Article Two shall automatically terminate, and all shares subject to such
terminated rights shall immediately vest in full, upon the occurrence of a
Corporate Transaction, except to the extent: (i) any such repurchase right is
expressly assigned to the successor corporation (or parent thereof) in
connection with the Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.

    (c) The Plan Administrator shall have the discretionary authority,
exercisable either before or after the Optionee's cessation of Service, to
cancel the Corporation's outstanding repurchase rights with respect to one or
more shares purchased or purchasable by the Optionee under this Option Grant
Program and thereby accelerate the vesting of such shares in whole or in part at
any time.

    II.  INCENTIVE OPTIONS  

    The terms and conditions specified below shall be applicable to all
Incentive Options granted under this Article Two. Incentive Options may only be
granted to individuals who are Employees of the Corporation. Options which are
specifically designated as "non-statutory" options when issued under the Plan
shall not be subject to such terms and conditions.

    A.  Dollar Limitation.  The aggregate fair market value (determined as of
the respective date or dates of grant) of the Common Stock for which one or more
options granted to any Employee after December 31, 1986 under this Plan (or any
other option plan of the Corporation or its parent or subsidiary corporations)
may for the first time become exercisable as incentive stock options under the
Federal tax laws during any one calendar year shall not exceed the sum of One
Hundred Thousand Dollars ($100,000). To the extent the Employee holds two (2) or
more such options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such options as
incentive stock options under the Federal tax laws shall be applied on the basis
of the order in which such options are granted. Should the number of shares of
Common Stock for which any Incentive Option first becomes exercisable in any
calendar year exceed the applicable One Hundred Thousand Dollar ($100,000)
limitation, then that option may nevertheless be exercised in that calendar year
for the excess number of shares as a non-statutory option under the Federal tax
laws.

    B.  10% Stockholder.  If any individual to whom an Incentive Option is
granted is the owner of stock (as determined under Section 424(d) of the Code)
possessing ten percent (10%) or more of the total combined voting power of all
classes of stock of the Corporation or any one of its parent or subsidiary
corporations, then the option price per share shall not be less than one hundred
and ten percent (110%) of the fair market value per share of Common Stock on the
grant date, and the option term shall not exceed five (5) years, measured from
the grant date.

9

--------------------------------------------------------------------------------

    Except as modified by the preceding provisions of this Section II, the
provisions of Articles One, Two and Five of the Plan shall apply to all
Incentive Options granted hereunder.

    III.  CORPORATE TRANSACTIONS/CHANGES IN CONTROL  

    A.  In the event of any Corporate Transaction, each option which is at the
time outstanding under this Article Two shall automatically accelerate so that
each such option shall, immediately prior to the specified effective date for
the Corporate Transaction, become fully exercisable with respect to the total
number of shares of Common Stock at the time subject to such option and may be
exercised for all or any portion of such shares as fully-vested shares. However,
an outstanding option under this Article Two shall not so accelerate if and to
the extent: (i) such option is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or to be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof, (ii) such option is to be replaced with
a cash incentive program of the successor corporation which preserves the option
spread existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
such option, or (iii) the acceleration of such option is subject to other
limitations imposed by the Plan Administrator at the time of the option grant.
The determination of option comparability under clause (i) above shall be made
by the Plan Administrator, and its determination shall be final, binding and
conclusive.

    B.  Immediately following the consummation of the Corporate Transaction, all
outstanding options under this Article Two shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation or its
parent company.

    C.  Each outstanding option under this Article Two which is assumed in
connection with the Corporate Transaction or is otherwise to continue in effect
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply and pertain to the number and class of securities which would have been
issued to the option holder, in consummation of such Corporate Transaction, had
such person exercised the option immediately prior to such Corporate
Transaction. Appropriate adjustments shall also be made to the option price
payable per share, provided the aggregate option price payable for such
securities shall remain the same. In addition, appropriate adjustments to
reflect the Corporate Transaction shall be made to (i) the class and number of
securities available for issuance over the remaining term of the Plan, (ii) the
maximum number and/or class of securities for which any one person may be
granted stock options, separately exercisable stock appreciation rights and
direct stock issuances under this Plan per calendar year and (iii) the maximum
number and/or class of securities which may be issued pursuant to Incentive
Options granted under the Plan.

    D.  The Plan Administrator shall have the discretion, exercisable either at
the time the option is granted or at any time while the option remains
outstanding, to provide (upon such terms as it may deem appropriate) for the
automatic acceleration of one or more outstanding options which are assumed or
replaced in the Corporate Transaction and do not otherwise accelerate at that
time, in the event the Optionee's Service should subsequently terminate within a
designated period following the effective date of such Corporate Transaction.

    E.  The grant of options under this Article Two shall in no way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

    F.  The Plan Administrator shall have the discretionary authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to provide for the automatic acceleration of one or
more outstanding options under this Article Two (and the termination of one or
more of the Corporation's outstanding repurchase rights under this

10

--------------------------------------------------------------------------------

Article Two) upon the occurrence of any Change in Control. The Plan
Administrator shall also have full power and authority to condition any such
option acceleration (and the termination of any outstanding repurchase rights)
upon the subsequent termination of the Optionee's Service within a specified
period following the Change in Control.

    G.  Any options accelerated in connection with the Change in Control shall
remain fully exercisable until the expiration or sooner termination of the
option term.

    H.  The exercisability as incentive stock options under the Federal tax laws
of any options accelerated under this Section III in connection with a Corporate
Transaction or Change in Control shall remain subject to the dollar limitation
of Section II of this Article Two. To the extent such dollar limitation is
exceeded, the accelerated option shall be exercisable as a non-statutory option
under the Federal tax laws.

    IV.  CANCELLATION AND REGRANT OF OPTIONS  

    The Plan Administrator shall have the authority to effect, at any time and
from time to time, with the consent of the affected optionees, the cancellation
of any or all outstanding options under this Article Two (including outstanding
options under the Predecessor Plans incorporated into this Plan) and to grant in
substitution new options under the Plan covering the same or different numbers
of shares of Common Stock but with an option price per share not less than the
Fair Market Value of the Common Stock on the new grant date.

    V.  STOCK APPRECIATION RIGHTS  

    A.  Provided and only if the Plan Administrator determines in its discretion
to implement the stock appreciation right provisions of this Section V, one or
more Optionees may be granted the right, exercisable upon such terms and
conditions as the Plan Administrator may establish, to surrender all or part of
an unexercised option under this Article Two in exchange for a distribution from
the Corporation in an amount equal to the excess of (i) the Fair Market Value
(on the option surrender date) of the number of shares in which the Optionee is
at the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate option price payable for such vested shares.

    B.  No surrender of an option shall be effective hereunder unless it is
approved by the Plan Administrator. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section V may be made in shares of Common Stock valued at Fair Market Value on
the option surrender date, in cash, or partly in shares and partly in cash, as
the Plan Administrator shall in its sole discretion deem appropriate.

    C.  If the surrender of an option is rejected by the Plan Administrator,
then the Optionee shall retain whatever rights the Optionee had under the
surrendered option (or surrendered portion thereof) on the option surrender date
and may exercise such rights at any time prior to the later of (i) five
(5) business days after the receipt of the rejection notice or (ii) the last day
on which the option is otherwise exercisable in accordance with the terms of the
instrument evidencing such option, but in no event may such rights be exercised
more than ten (10) years after the date of the option grant.

    D.  One or more officers of the Corporation subject to the short-swing
profit restrictions of the Federal securities laws may, in the Plan
Administrator's sole discretion, be granted limited stock appreciation rights in
tandem with their outstanding options under the Plan. Upon the occurrence of a
Hostile Take-Over effected at any time when the Corporation's outstanding Common
Stock is registered under Section 12(g) of the 1934 Act, the officer shall have
a thirty (30)-day period in which he or she may surrender any outstanding option
with such a limited stock appreciation right to the Corporation, to the extent
such option is at the time exercisable for fully-

11

--------------------------------------------------------------------------------

vested shares of Common Stock. The officer shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Take-Over Price of the vested shares of Common Stock at the time subject to each
surrendered option (or surrendered portion of such option) over (ii) the
aggregate exercise price payable for such shares. The cash distribution payable
upon such option surrender shall be made within five (5) days following the
consummation of the Hostile Take-Over. The Plan Administrator shall pre-approve,
at the time the limited stock appreciation right is granted, the subsequent
exercise of that right in accordance with the terms of the grant and the
provisions of this Section V.D. No additional approval of the Plan Administrator
or the Board shall be required at the time of the actual option surrender and
distribution. Any unsurrendered portion of the option shall continue to remain
outstanding and become exercisable in accordance with the terms of the
instrument evidencing such grant.

    E.  The shares of Common Stock subject to any option surrendered for an
appreciation distribution pursuant to this Section V shall not be available for
subsequent issuance under the Plan.


ARTICLE THREE

AUTOMATIC OPTION GRANT PROGRAM


    I.  ELIGIBILITY  

    The provisions of the Automatic Option Grant Program were revised, effective
March 1, 1996, to eliminate the special one-time option grant for 28,800 shares
of Common Stock to each newly-elected or newly-appointed non-employee Board
member and to implement a new program of periodic option grants to all eligible
non-employee Board members. Under the revised Automatic Option Grant Program,
the following individuals shall be eligible to receive automatic option grants
over their period of Board service: (i) those individuals who were serving as
non-employee Board members on the date of the 1996 Annual Stockholders Meeting
but who first joined the Board after September 29, 1993, (ii) those individuals
who first join the Board as non-employee Board members after the date of the
1996 Annual Stockholders Meeting and (iii) those individuals who first joined
the Board prior to September 30, 1993 and continue to serve as non-employee
Board members through one or more Annual Stockholders Meetings, beginning with
the 1996 Annual Meeting. However, a non-employee Board member who has previously
been in the employ of the Corporation (or any Parent or Subsidiary) shall not be
eligible to receive a 12,000-share option grant at the time of his or her
initial election or appointment to the Board, but such individual shall be
eligible to receive one or more 4,000-share annual option grants over his or her
period of continued Board service. Each non-employee Board member eligible to
participate in the Automatic Option Grant Program pursuant to the foregoing
criteria shall be designated an Eligible Director for purposes of the Plan.

12

--------------------------------------------------------------------------------



    II.  TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS  

    A.  Grant Date.

    1.  Each individual serving as a non-employee Board member on the date of
the 1996 Annual Stockholders Meeting shall be granted on that date a
non-statutory stock option to purchase 12,000 shares of Common Stock upon the
terms and conditions of this Article Three, provided such individual (i) has not
previously been in the employ of the Corporation (or any Parent or Subsidiary)
and (ii) did not join the Board prior to September 30, 1993. If any such
individual previously received an automatic option grant for 28,800 shares of
Common Stock at the time of his or her initial election or appointment to the
Board, then that option was automatically cancelled upon stockholder approval of
the revised Automatic Option Grant Program at the 1996 Annual Meeting.

    2.  Each individual who is first elected or appointed as a non-employee
Board member after the date of the 1996 Annual Stockholders Meeting shall
automatically be granted, on the date of such initial election or appointment, a
non-statutory stock option to purchase 12,000 shares of Common Stock upon the
terms and conditions of this Article Three, provided such individual has not
previously been in the employ of the Corporation (or any Parent or Subsidiary).

    3.  On the date of each Annual Stockholders Meeting, beginning with the 1996
Annual Stockholders Meeting, each individual who is to continue to serve as a
non-employee Board member, whether or not he or she is standing for re-election
to the Board at that particular Annual Meeting, shall automatically be granted a
Non-Statutory Option to purchase 4,000 shares of Common Stock, provided such
individual did not receive any other option grants under this Automatic Option
Grant Program within the preceding six (6) months. There shall be no limit on
the number of such 4,000-share option grants any one Eligible Director may
receive over his or her period of Board service, and individuals who have
previously been in the employ of the Corporation (or any Parent or Subsidiary)
shall be eligible to receive such annual option grants over their period of
continued Board service.

    B.  Exercise Price.  The exercise price per share of Common Stock subject to
each automatic option grant made under this Article Three shall be equal to one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
automatic grant date.

    C.  Payment.  

    The exercise price shall be payable in one of the alternative forms
specified below:

     (i) full payment in cash or check made payable to the Corporation's order;
or

    (ii) full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation's reported earnings and valued at
Fair Market Value on the Exercise Date (as such term is defined below); or

    (iii) full payment in a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation's reported
earnings and valued at Fair Market Value on the Exercise Date and cash or check
payable to the Corporation's order; or

    (iv) to the extent the option is exercised for vested shares, full payment
through a sale and remittance procedure pursuant to which the non-employee Board
member (I) shall provide irrevocable written instructions to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares and shall (II) concurrently
provide written directives to

13

--------------------------------------------------------------------------------

the Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale transaction.

    For purposes of this subparagraph C, the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Corporation.
Except to the extent the sale and remittance procedure specified above is
utilized in connection with the exercise of the option for vested shares,
payment of the option price for the purchased shares must accompany the exercise
notice. However, if the option is exercised for any unvested shares, then the
optionee must also execute and deliver to the Corporation a stock purchase
agreement for those unvested shares which provides the Corporation with the
right to repurchase, at the exercise price paid per share, any unvested shares
held by the optionee at the time of cessation of Board service and which
precludes the sale, transfer or other disposition of any shares purchased under
the option, to the extent those shares are subject to the Corporation's
repurchase right.

    D.  Option Term.  Each automatic grant under this Article Three shall have a
maximum term of ten (10) years measured from the automatic grant date.

    E.  Exercisability/Vesting.  Each automatic grant shall be immediately
exercisable for any or all of the option shares. However, any shares purchased
under the option shall be subject to repurchase by the Corporation, at the
exercise price paid per share, upon the Optionee's cessation of Board service
prior to vesting in those shares. The shares subject to each 12,000-share
initial automatic option grant shall vest as follows: (i) fifty percent (50%) of
the shares shall vest upon the optionee's completion of one (1) year of Board
service measured from the grant date, and (ii) the remaining shares shall vest
in three (3) successive equal annual installments upon the optionee's completion
of each of the next three (3) years of Board service thereafter. The shares
subject to each 4,000-share annual automatic option grant shall vest upon the
optionee's completion of one (1) year of Board service measured from the grant
date. Vesting of the option shares shall be subject to acceleration as provided
in Section II.G and Section III of this Article Three.

    F.  Limited Transferability.  Each option granted under this Automatic
Option Grant Program prior to the 1997 Annual Stockholders Meeting shall, during
the lifetime of the optionee, be exercisable only by the optionee and shall not
be assignable or transferable by the optionee otherwise than by will or the by
the laws of descent and distribution following the optionee's death. However,
each option granted under this Automatic Option Grant Program on or after the
1997 Annual Stockholders Meeting shall be assignable in whole or in part by the
optionee during his or her lifetime, but only to the extent such assignment is
made in connection with the optionee's estate plan to one or more members of the
optionee's immediate family or to a trust established exclusively for one or
more such family members. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate.

    G.  Effect of Termination of Board Service.  

    1.  Should the Optionee cease to serve as a Board member for any reason
(other than death or Permanent Disability) while holding an automatic option
grant under this Article Three, then such individual shall have a six (6)-month
period following the date of such cessation of Board service in which to
exercise such option for any or all of the option shares in which the Optionee
is vested at the time of such cessation of Board service. The option shall
immediately terminate and cease to be outstanding, at the time of such cessation
of Board service, with respect to any option shares in which the Optionee is not
otherwise at that time vested.

14

--------------------------------------------------------------------------------

    2.  Should the Optionee die within six (6) months after cessation of Board
service, then any automatic option grant held by the Optionee at the time of
death may subsequently be exercised, for any or all of the option shares in
which the Optionee is vested at the time of his or her cessation of Board
service (less any vested option shares subsequently purchased by the Optionee
prior to death), by the personal representative of the Optionee's estate or by
the person or persons to whom the option is transferred pursuant to the
Optionee's will or in accordance with the laws of descent and distribution. Any
such exercise must occur within twelve (12) months after the date of the
Optionee's death.

    3.  Should the Optionee die or become Permanent Disabled while serving as a
Board member, then the shares of Common Stock at the time subject to each
automatic option grant held by such Optionee under this Article Three shall
immediately vest in full, and the Optionee (or the representative of the
Optionee's estate or the person or persons to whom the option is transferred
upon the Optionee's death) shall have a twelve (12)-month period following the
date of the Optionee's cessation of Board service in which to exercise such
option for any or all of those vested shares of Common Stock.

    4.  In no event shall any automatic grant under this Article Three remain
exercisable after the expiration date of the ten (10)-year option term. Upon the
expiration of the applicable post-service exercise period under subparagraph 1,
2 or 3 above or (if earlier) upon the expiration of the ten (10)-year option
term, the automatic grant shall terminate and cease to be outstanding for any
option shares in which the Optionee was vested at the time of his or her
cessation of Board service but which were not otherwise purchased thereunder.

    H.  Stockholder Rights.  The holder of an automatic option grant under this
Article Three shall have none of the rights of a stockholder with respect to any
shares subject to such option until such individual shall have exercised the
option and paid the exercise price for the purchased shares.

    I.  Remaining Terms.  The remaining terms and conditions of each automatic
option grant shall be as set forth in the form Non-statutory Stock Option
Agreement attached as Exhibit A.

    III.  CORPORATE TRANSACTION/CHANGE IN CONTROL/HOSTILE TAKE-OVER  

    A.  In the event of any Corporate Transaction, the shares of Common Stock at
the time subject to each outstanding option under this Article Three but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the specified effective date for the Corporate
Transaction, become fully exercisable for all of the shares of Common Stock at
the time subject to that option and may be exercised for all or any portion of
such shares as fully-vested shares of Common Stock. Immediately following the
consummation of the Corporate Transaction, all automatic option grants under
this Article Three shall terminate and cease to be outstanding, unless assumed
by the successor corporation or its parent company.

    B.  In connection with any Change in Control of the Corporation, the shares
of Common Stock at the time subject to each outstanding option under this
Article Three but not otherwise vested shall automatically vest in full so that
each such option shall, immediately prior to the specified effective date for
the Change in Control, become fully exercisable for all of the shares of Common
Stock at the time subject to that option and may be exercised for all or any
portion of such shares as fully-vested shares of Common Stock. Each such option
shall remain fully exercisable for the option shares which vest in connection
with the Change in Control until the expiration or sooner termination of the
option term.

    C.  Upon the occurrence of a Hostile Take-Over, the Optionee shall have a
thirty (30)-day period in which to surrender each option held by him or her
under this Article Three to the Corporation. The Optionee shall in return be
entitled to a cash distribution from the Corporation

15

--------------------------------------------------------------------------------

in an amount equal to the excess of (i) the Take-Over Price of the shares of
Common Stock at the time subject to the surrendered option (whether or not the
Optionee is otherwise at the time vested in those shares) over (ii) the
aggregate exercise price payable for such shares. Such cash distribution shall
be paid within five (5) days following the consummation of the Hostile
Take-Over. Stockholder approval of this March 1997 restatement of the Plan shall
constitute pre-approval of each option subsequently granted with a surrender
provision and the subsequent surrender of that option in accordance with the
terms and provisions of this Section III.C. No additional approval of the Plan
Administrator or the Board shall be required at the time of the actual option
cancellation and cash distribution.

    D.  The shares of Common Stock subject to each option surrendered in
connection with the Hostile Take-Over shall not be available for subsequent
issuance under this Plan.

    E.  The automatic option grants outstanding under this Article Three shall
in no way affect the right of the Corporation to adjust, reclassify, reorganize
or otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.


ARTICLE FOUR

STOCK ISSUANCE PROGRAM


    I.  TERMS AND CONDITIONS OF STOCK ISSUANCES  

    Shares may be issued under the Stock Issuance Program through direct and
immediate purchases without any intervening stock option grants. The issued
shares shall be evidenced by a Stock Issuance Agreement ("Issuance Agreement")
that complies with the terms and conditions of this Article Four.

    A.  Consideration.  

    1.  Shares of Common Stock drawn from the Corporation's authorized but
unissued shares of Common Stock ("Newly Issued Shares") shall be issued under
the Stock Issuance Program for one or more of the following items of
consideration which the Plan Administrator may deem appropriate in each
individual instance:

     (i) cash or cash equivalents (such as a personal check or bank draft) paid
the Corporation;

    (ii) a promissory note payable to the Corporation's order in one or more
installments, which may be subject to cancellation in whole or in part upon
terms and conditions established by the Plan Administrator; or

    (iii) past services rendered to the Corporation or any parent or subsidiary
corporation.

    2.  The consideration for any Newly Issued Shares issued under this Stock
Issuance Program shall have a value determined by the Plan Administrator to be
not less than one-hundred percent (100%) of the Fair Market Value of those
shares at the time of issuance.

    3.  Shares of Common Stock reacquired by the Corporation and held as
treasury shares ("Treasury Shares") may be issued under the Stock Issuance
Program for such consideration (including one or more of the items of
consideration specified in subparagraph 1. above) as the Plan Administrator may
deem appropriate, whether such consideration is in an amount less than, equal
to, or greater than the Fair Market Value of the Treasury Shares at the time of
issuance. Treasury Shares may, in lieu of any cash consideration, be issued
subject to such

16

--------------------------------------------------------------------------------

vesting requirements tied to the Participant's period of future Service or the
Corporation's attainment of specified performance objectives as the Plan
Administrator may establish at the time of issuance.

    B.  Vesting Provisions.  

    1.  Shares of Common Stock issued under the Stock Issuance Program may, in
the absolute discretion of the Plan Administrator, be fully and immediately
vested upon issuance or may vest in one or more installments over the
Participant's period of Service. The elements of the vesting schedule applicable
to any unvested shares of Common Stock issued under the Stock Issuance Program,
namely:

     (i) the Service period to be completed by the Participant or the
performance objectives to be achieved by the Corporation,

    (ii) the number of installments in which the shares are to vest,

    (iii) the interval or intervals (if any) which are to lapse between
installments, and

    (iv) the effect which death, Permanent Disability or other event designated
by the Plan Administrator is to have upon the vesting schedule,

shall be determined by the Plan Administrator and incorporated into the Issuance
Agreement executed by the Corporation and the Participant at the time such
unvested shares are issued.

    2.  The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to him or her under the Plan, whether or not his
or her interest in those shares is vested. Accordingly, the Participant shall
have the right to vote such shares and to receive any regular cash dividends
paid on such shares. Any new, additional or different shares of stock or other
property (including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to his or her unvested
shares by reason of any stock dividend, stock split, reclassification of Common
Stock or other similar change in the Corporation's capital structure or by
reason of any Corporate Transaction shall be issued, subject to (i) the same
vesting requirements applicable to his or her unvested shares and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

    3.  Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock under the Plan, then those shares shall be
immediately surrendered to the Corporation for cancellation, and the Participant
shall have no further stockholder rights with respect to those shares. To the
extent the surrendered shares were previously issued to the Participant for
consideration paid in cash or cash equivalent (including the Participant's
purchase-money promissory note), the Corporation shall repay to the Participant
the cash consideration paid for the surrendered shares and shall cancel the
unpaid principal balance of any outstanding purchase-money note of the
Participant attributable to such surrendered shares. The surrendered shares may,
at the Plan Administrator's discretion, be retained by the Corporation as
Treasury Shares or may be retired to authorized but unissued share status.

    4.  The Plan Administrator may in its discretion elect to waive the
surrender and cancellation of one or more unvested shares of Common Stock (or
other assets attributable thereto) which would otherwise occur upon the
non-completion of the vesting schedule applicable to such shares. Such waiver
shall result in the immediate vesting of the Participant's interest in the
shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant's cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.

17

--------------------------------------------------------------------------------



    II.  CORPORATE TRANSACTIONS/CHANGE IN CONTROL  

    A.  Upon the occurrence of any Corporate Transaction, all unvested shares of
Common Stock at the time outstanding under the Stock Issuance Program shall
immediately vest in full, except to the extent the Plan Administrator imposes
limitations in the Issuance Agreement which preclude such accelerated vesting in
whole or in part.

    B.  The Plan Administrator shall have the discretionary authority,
exercisable either in advance of any actually-anticipated Change in Control or
at the time of an actual Change in Control, to provide for the immediate and
automatic vesting of one or more unvested shares outstanding under the Stock
Issuance Program at the time of such Change in Control. The Plan Administrator
shall also have full power and authority to condition any such accelerated
vesting upon the subsequent termination of the Participant's Service within a
specified period following the Change in Control.

    III.  TRANSFER RESTRICTIONS/SHARE ESCROW  

    A.  Unvested shares may, in the Plan Administrator's discretion, be held in
escrow by the Corporation until the Participant's interest in such shares vests
or may be issued directly to the Participant with restrictive legends on the
certificates evidencing such unvested shares. To the extent an escrow
arrangement is utilized, the unvested shares and any securities or other assets
issued with respect to such shares (other than regular cash dividends) shall be
delivered in escrow to the Corporation to be held until the Participant's
interest in such shares (or other securities or assets) vests. Alternatively, if
the unvested shares are issued directly to the Participant, the restrictive
legend on the certificates for such shares shall read substantially as follows:

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND ARE ACCORDINGLY
SUBJECT TO (I) CERTAIN TRANSFER RESTRICTIONS AND (II) CANCELLATION OR REPURCHASE
IN THE EVENT THE REGISTERED HOLDER (OR HIS/HER PREDECESSOR IN INTEREST) CEASES
TO REMAIN IN THE CORPORATION'S SERVICE. SUCH TRANSFER RESTRICTIONS AND THE TERMS
AND CONDITIONS OF SUCH CANCELLATION OR REPURCHASE ARE SET FORTH IN A STOCK
ISSUANCE AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER (OR HIS/HER
PREDECESSOR IN INTEREST) DATED _____________, 199__, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE CORPORATION."

    B.  The Participant shall have no right to transfer any unvested shares of
Common Stock issued to him or her under the Stock Issuance Program. For purposes
of this restriction, the term "transfer" shall include (without limitation) any
sale, pledge, assignment, encumbrance, gift, or other disposition of such
shares, whether voluntary or involuntary. Upon any such attempted transfer, the
unvested shares shall immediately be cancelled, and neither the Participant nor
the proposed transferee shall have any rights with respect to those shares.
However, the Participant shall have the right to make a gift of unvested shares
acquired under the Stock Issuance Program to his or her spouse or issue,
including adopted children, or to a trust established for such spouse or issue,
provided the donee of such shares delivers to the Corporation a written
agreement to be bound by all the provisions of the Stock Issuance Program and
the Issuance Agreement applicable to the gifted shares.

18

--------------------------------------------------------------------------------


ARTICLE FIVE

MISCELLANEOUS


    I.  LOANS OR INSTALLMENT PAYMENTS  

    A.  The Plan Administrator may, in its discretion, assist any Optionee or
Participant (including an Optionee or Participant who is an officer of the
Corporation) in the exercise of one or more options granted to such Optionee
under the Discretionary Option Grant Program or the purchase of one or more
shares issued to such Participant under the Stock Issuance Program, including
the satisfaction of any Federal and State income and employment tax obligations
arising therefrom, by (i) authorizing the extension of a loan from the
Corporation to such Optionee or Participant or (ii) permitting the Optionee or
Participant to pay the option price or purchase price for the purchased Common
Stock in installments over a period of years. The terms of any loan or
installment method of payment (including the interest rate and terms of
repayment) shall be upon such terms as the Plan Administrator specifies in the
applicable option or issuance agreement or otherwise deems appropriate under the
circumstances. Loans or installment payments may be authorized with or without
security or collateral. However, the maximum credit available to the Optionee or
Participant may not exceed the option or purchase price of the acquired shares
(less the par value of such shares) plus any Federal and State income and
employment tax liability incurred by the Optionee or Participant in connection
with the acquisition of such shares.

    B.  The Plan Administrator may, in its absolute discretion, determine that
one or more loans extended under this financial assistance program shall be
subject to forgiveness by the Corporation in whole or in part upon such terms
and conditions as the Plan Administrator may deem appropriate.

    II.  AMENDMENT OF THE PLAN AND AWARDS  

    A.  The Board has complete and exclusive power and authority to amend or
modify the Plan (or any component thereof) in any or all respects whatsoever.
However, no such amendment or modification shall adversely affect rights and
obligations with respect to options at the time outstanding under the Plan, nor
adversely affect the rights of any Participant with respect to Common Stock
issued under the Stock Issuance Program prior to such action, unless the
Optionee or Participant consents to such amendment. In addition, certain
amendments may require stockholder approval pursuant to applicable laws or
regulations.

    B.  (i) Options to purchase shares of Common Stock may be granted under the
Discretionary Option Grant Program and (ii) shares of Common Stock may be issued
under the Stock Issuance Program, which are in both instances in excess of the
number of shares then available for issuance under the Plan, provided any excess
shares actually issued under the Discretionary Option Grant Program or the Stock
Issuance Program are held in escrow until stockholder approval is obtained for a
sufficient increase in the number of shares available for issuance under the
Plan. If such stockholder approval is not obtained within twelve (12) months
after the date the first such excess option grants or excess share issuances are
made, then (I) any unexercised excess options shall terminate and cease to be
exercisable and (II) the Corporation shall promptly refund the purchase price
paid for any excess shares actually issued under the Plan and held in escrow,
together with interest (at the applicable Short Term Federal Rate) for the
period the shares were held in escrow.

    III.  TAX WITHHOLDING  

    The Corporation's obligation to deliver shares of Common Stock upon the
exercise of stock options for such shares or the vesting of such shares under
the Plan shall be subject to the satisfaction of all applicable Federal, State
and local income tax and employment tax withholding requirements.

19

--------------------------------------------------------------------------------

    The Plan Administrator may, in its discretion and in accordance with the
provisions of this Section III of Article Five and such supplemental rules as
the Plan Administrator may from time to time adopt (including the applicable
safe-harbor provisions of SEC Rule 16b-3), provide any or all holders of
non-statutory options (other than the automatic grants made pursuant to
Article Three of the Plan) or unvested shares under the Plan with the right to
use shares of Common Stock in satisfaction of all or part of the Federal, State
and local income and employment withholding taxes to which such holders may
become subject in connection with the exercise of their options or the vesting
of their shares (the "Withholding Taxes"). Such right may be provided to any
such holder in either or both of the following formats:

    (a)  Stock Withholding:  The holder of the non-statutory option or unvested
shares may be provided with the election to have the Corporation withhold, from
the shares of Common Stock otherwise issuable upon the exercise of such
non-statutory option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the applicable
Withholding Taxes (not to exceed one hundred percent (100%)) designated by the
holder.

    (b)  Stock Delivery:  The Plan Administrator may, in its discretion, provide
the holder of the non-statutory option or the unvested shares with the election
to deliver to the Corporation, at the time the non-statutory option is exercised
or the shares vest, one or more shares of Common Stock previously acquired by
such individual (other than in connection with the option exercise or share
vesting triggering the Withholding Taxes) with an aggregate Fair Market Value
equal to the percentage of the Withholding Taxes incurred in connection with
such option exercise or share vesting (not to exceed one hundred percent (100%))
designated by the holder.

    IV.  EFFECTIVE DATE AND TERM OF PLAN  

    A.  The Plan was adopted by the Board on July 23, 1993, and was approved by
the stockholders on the same date. The Plan became effective on September 29,
1993, the date on which the shares of the Corporation's Common Stock were first
registered under the 1934 Act. No further option grants or stock issuances shall
be made under the Predecessor Plans from and after the Effective Date.

    B.  Each stock option grant outstanding under the Predecessor Plans
immediately prior to the Effective Date of the Discretionary Option Grant
Program shall be incorporated into this Plan and treated as an outstanding
option under this Plan, but each such option shall continue to be governed
solely by the terms and conditions of the instrument evidencing such grant, and
nothing in this Plan shall be deemed to affect or otherwise modify the rights or
obligations of the holders of such options with respect to their acquisition of
shares of Common Stock thereunder. Each unvested share of Common Stock
outstanding under the Predecessor Plans on the Effective Date of the Stock
Issuance Program shall continue to be governed solely by the terms and
conditions of the instrument evidencing such share issuance, and nothing in this
Plan shall be deemed to affect or otherwise modify the rights or obligations of
the holder of such unvested shares.

    C.  The option/vesting acceleration provisions of Section III of Article Two
and Section II of Article Four relating to Corporate Transactions and Changes in
Control may, in the Plan Administrator's discretion, be extended to one or more
stock options or unvested share issuances which are outstanding under the
Predecessor Plans on the Effective Date of the Discretionary Option Grant and
Stock Issuance Programs but which do not otherwise provide for such
acceleration.

    D.  On March 16, 1995, the Board adopted an amendment to the Plan which
(i) increased the number of shares of Common Stock available for issuance under
the Plan by an additional 600,000 shares (as adjusted for the May 1995 stock
split), (ii) provided for an automatic annual

20

--------------------------------------------------------------------------------

increase to the existing share reserve on the first trading day in each of the
next five (5) fiscal years, beginning with the 1996 fiscal year and continuing
through fiscal year 2000, equal to 1.4% of the total number of shares of Common
Stock outstanding on the last trading day of the fiscal year immediately
preceding the fiscal year of each such share increase and (iii) imposed certain
limitations required under applicable Federal tax laws with respect to Incentive
Option grants. The amendment was approved by the stockholders at the 1995 Annual
Meeting on May 17, 1995.

    E.  On March 21, 1996, the Board adopted an amendment to the Plan which
(i) increased the number of shares of Common Stock available for issuance under
the Plan by an additional 600,000 shares, (ii) increased the limit on the
maximum number of shares of Common Stock issuable under the 1993 Plan prior to
the required cessation of further Incentive Option grants to 3,780,000 shares
plus an additional increase of 277,000 shares per fiscal year over each of the
next four (4) fiscal years, beginning with the 1997 fiscal year, (iii) revised
the Automatic Option Grant Program to eliminate the special one-time option
grant for 28,800 shares of Common Stock to each newly-elected or newly-appointed
non-employee Board member and implement a new option grant program pursuant to
which all eligible non-employee Board members will receive a series of automatic
option grants over their period of continued Board service. The amendment was
approved by the stockholders at the 1996 Annual Meeting.

    F.  On March 18, 1997, the Board adopted a series of amendments to the Plan
which (i) increased the number of shares of Common Stock reserved for issuance
over the term of the Plan by an additional 450,000 shares, (ii) rendered all
non-employee Board members eligible to receive option grants and direct stock
issuances under the Discretionary Option Grant and Stock Issuance Programs,
(iii) allowed unvested shares issued under the Plan and subsequently repurchased
by the Corporation at the option exercise price or direct issue price paid per
share to be reissued under the Plan, (iv) eliminated the plan limitation which
precluded the grant of additional Incentive Options once the number of shares of
Common Stock issued under the Plan, whether as vested or unvested shares,
exceeded a certain level, (v) removed certain restrictions on the eligibility of
non-employee Board members to serve as Plan Administrator, and (vi) effected a
series of additional changes to the provisions of the Plan (including the
stockholder approval requirements) in order to take advantage of the recent
amendments to Rule 16b-3 of the 1934 Act which exempts certain officer and
director transactions under the Plan from the short-swing liability provisions
of the federal securities laws. The March 18, 1997 amendments were approved by
the stockholders at the 1997 Annual Meeting.

    G.  On March 14, 2001, the Board adopted an amendment to the Plan which
(i) established an automatic share increase feature pursuant to which the share
reserve under the Plan will automatically increase on the first trading day in
January of each of the next five (5) calendar years, beginning with the 2002
calendar year and continuing through the 2006 calendar year, by an amount equal
to 4% of the total number of shares of Common Stock outstanding on the last
trading day of the calendar year immediately preceding the calendar year of each
such share increase and (ii) extended the termination date of the Plan from
June 30, 2003 to February 28, 2011. The March 14, 2001 amendment was approved by
the stockholders at the 2001 Annual Meeting.

    H.  The Plan shall terminate upon the earlier of (i) February 28, 2011 or
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as vested shares or cancelled pursuant to the exercise of stock
appreciation or other cash-out rights granted under the Plan. If the date of the
plan termination is determined under clause (i) above, then all option grants
and unvested share issuances outstanding on such date shall thereafter continue
to have force and effect in accordance with the provisions of the instruments
evidencing such grants or issuances.

21

--------------------------------------------------------------------------------

    V.  USE OF PROCEEDS  

    Any cash proceeds received by the Corporation from the sale of shares
pursuant to option grants or share issuances under the Plan shall be used for
general corporate purposes.

    VI.  REGULATORY APPROVALS  

    A.  The implementation of the Plan, the granting of any option under the
Plan, the issuance of any shares under the Stock Issuance Program, and the
issuance of Common Stock upon the exercise or surrender of the option grants
made hereunder shall be subject to the Corporation's procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted under it, and the Common Stock issued
pursuant to it.

    B.  No shares of Common Stock or other assets shall be issued or delivered
under this Plan unless and until there shall have been compliance with all
applicable requirements of Federal and State securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any securities exchange (or the Nasdaq National Market, if applicable) on
which shares of the Common Stock are then listed for trading.

    VII.  NO EMPLOYMENT/SERVICE RIGHTS  

    Neither the action of the Corporation in establishing the Plan, nor any
action taken by the Plan Administrator hereunder, nor any provision of the Plan
shall be construed so as to grant any individual the right to remain in the
employ or service of the Corporation (or any parent or subsidiary corporation)
for any period of specific duration, and the Corporation (or any parent or
subsidiary corporation retaining the services of such individual) may terminate
such individual's employment or service at any time and for any reason, with or
without cause.

    VIII.  MISCELLANEOUS PROVISIONS  

    A.  The right to acquire Common Stock or other assets under the Plan may not
be assigned, encumbered or otherwise transferred by any Optionee or Participant.

    B.  The provisions of the Plan relating to the exercise of options and the
vesting of shares shall be governed by the laws of the State of California, as
such laws are applied to contracts entered into and performed in such State.

    C.  The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, whether by Corporate
Transaction or otherwise, and the Participants and Optionees and the legal
representatives, heirs or legatees of their respective estates.

22

--------------------------------------------------------------------------------



QuickLinks


ULTRATECH STEPPER, INC. 1993 STOCK OPTION/STOCK ISSUANCE PLAN (Amended and
Restated as of March 14, 2001)
ARTICLE ONE GENERAL
ARTICLE TWO DISCRETIONARY OPTION GRANT PROGRAM
ARTICLE THREE AUTOMATIC OPTION GRANT PROGRAM
ARTICLE FOUR STOCK ISSUANCE PROGRAM
ARTICLE FIVE MISCELLANEOUS
